Slip Op. 04-98

          UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
TIMKEN U.S. CORPORATION,                :
                                        :
          Plaintiff,                    :
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
          and                           :
                                        :
NSK LTD., NSK-RHP EUROPE LTD.,          :     Court No.
RHP BEARINGS LTD., NSK BEARINGS         :     00-08-00385
EUROPE LTD. and NSK CORPORATION;        :
NTN BEARING CORPORATION OF AMERICA,     :
NTN BOWER CORPORATION, NTN-BCA          :
CORPORATION and NTN CORPORATION;        :
SKF USA INC. and SKF GmbH; FAG          :
KUGELFISCHER GEORG SCHÄFER AG, THE      :
BARDEN CORPORATION (U.K.) LIMITED,      :
THE BARDEN CORPORATION, FAG ITALIA      :
S.p.A. and FAG BEARINGS CORPORATION;    :
KOYO SEIKO CO., LTD. and KOYO           :
CORPORATION OF U.S.A.,                  :
                                        :
          Defendant-Intervenors.        :
________________________________________:

                              JUDGMENT

     This Court, having received and reviewed the United States
International Trade Commission’s (“Commission”) Views of the
Commission (“Remand Determination”) in Timken U.S. Corporation v.
United States, 28 CIT ___, ___, 310 F. Supp. 2d 1327 (2004),
comments of Timken U.S. Corporation, responses of defendant-
intervenors, NTN Bearing Corporation of America et al. and NSK Ltd.
et al., the Commission’s rebuttal comments, and after hearing oral
arguments from counsel on August 5, 2004, holds that the Commission
duly complied with the Court’s remand order, and it is hereby

     ORDERED that the Remand Determination filed by the Commission

on April, 26, 2004, is affirmed in its entirety; and it is further
Court No. 00-08-00385                                   Page 2


     ORDERED that since all other issues have been decided, this

case is dismissed.




                                    /s/ Nicholas Tsoucalas
                                      NICHOLAS TSOUCALAS
                                         SENIOR JUDGE


Dated:    August 9, 2004
          New York, New York